Citation Nr: 0707071	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-09 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed as paranoid schizophrenia and psychosis, 
not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, 
Attorneys-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel 

INTRODUCTION

The veteran served on active duty from August 1978 to July 
1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in May 2005.  A transcript of the hearing has been 
made and is associated with the claims file.

This case was previously before the Board in November 2005, 
when the veteran's claim was denied.  The veteran appealed to 
the U.S. Court of Appeals for Veterans Claims (hereinafter, 
"Court").  In August 2006, the parties entered into a Joint 
Motion for Remand.  In August 2006, the Court vacated the 
Board's November 2005 decision and remanded the case for 
compliance with the instructions contained in the Joint 
Motion for Remand.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

As noted above, this case is remanded in accordance with 
instruction in the Joint Motion for Remand.  Specifically, 
the Joint Motion for Remand requested that VA obtain medical 
records concerning the veteran from Dr. G.M., of Takoma Park, 
Maryland, and to accord the veteran a VA examination, if 
necessary, to reconcile any difference of opinion regarding 
the onset of the appellant's psychiatric disability. 


Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain all 
medical records concerning the veteran 
from Dr. G.M., of Takoma Park, Maryland, 
to include obtaining an updated release 
of private medical information as 
necessary.  Perform any and all follow-up 
required.

2.  If the records cannot be obtained, 
notify the veteran and give him the 
opportunity to consider alternative 
actions, in accordance with 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(c) (2006).

3.  The veteran should also be afforded a 
VA psychiatric examination.  The claims 
folder must be provided to the examiner 
and review of such should be reflected in 
the completed examination report.  All 
necessary tests and studies deemed 
necessary by the examiner should be 
accomplished.  As to each psychiatric 
disorder identified on examination, the 
examiner should offer an opinion as to 
whether it as likely as not that the 
disorder had its onset during the 
veteran's active service, or within the 
one-year presumptive period following 
discharge from active service, or is 
otherwise related to military service.  
The examiner should also reconcile to the 
extent possible any discrepancies that 
may exist between any current diagnosis 
and past diagnoses, in light of the 
veteran's entire medical history

4.  After completion of the above, and 
any additional development deemed 
necessary, readjudicate the veteran's 
claims on appeal with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him with a SSOC 
and afford a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


